         Case 1:20-cr-00438-JGK Document 22 Filed 02/06/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA

            - against -                            20 Cr. 438 (JGK)

FABIAN RUFFAT,                                     ORDER

                    Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     Defense counsel submitted an ex parte letter under seal

dated February 5, 2021, asking for medical treatment for the

defendant. The Court appreciates the desire for the letter to be

under seal because it refers to medical conditions of the

defendant. However, the Court does not see a reason why the

letter should not be disclosed to the government in part because

the government is the necessary interface with the Essex County

facility. Defense counsel should advise the Court by February 9,

2021 why the letter should not be disclosed to the government.

     In any event, the government should arrange promptly for an

additional psychiatric evaluation of the defendant, the

defendant should be provided with any necessary medications, and

the facility should provide a report on the defendant’s medical

condition promptly to the Court and to the parties.

SO ORDERED.

Dated:      New York, New York
            February 6, 2021            ______/s/ John G. Koeltl______
                                                John G. Koeltl
                                         United States District Judge
